DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 04/27/2021 is acknowledged. 
Applicant asserts that the election reads on claims 1-12 and 20. 
Status of Claims 
Claims 1-20 are pending, claims 13-19 have been withdrawn from consideration, and claims 1-12 and 20 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020, 04/26/2022, 05/12/2022 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “LED powering portions” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 9, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2008/0266441 to Ichimura. 
Regarding claim 1, Ichimura discloses a method to manufacture an endoscope ([0009]- The present invention provides a manufacturing method for an image pickup unit), the method including: providing a camera assembly including a camera module (Fig. 2-image pickup unit 20), the camera assembly having a distal end and a proximal end opposite the distal end (Fig. 2-image pickup unit 20); providing a housing  (Fig. 2-distal cover 22) having a proximal end opposite a distal end (see examiner’s annotated Fig. 2), a distal end wall at the distal end(see examiner’s annotated Fig. 2), and a circumferential wall connected to the distal end wall and extending from the distal end wall to the proximal end of the housing(see examiner’s annotated Fig. 2), the circumferential wall and the distal end wall defining a spacing of the housing (Fig. 2); inserting at least part of the camera assembly through the proximal end of the housing into the spacing ([0052]- The image pickup unit 20 configured as described above is passed through the distal annular member 25 so that distal part of the objective lens unit 21 will be inserted and fitted in the distal cover 22); filling at least a portion of the spacing with a liquid adhesive through the proximal end of the housing to at least partly embed the camera assembly in the liquid adhesive (Fig. 2-adhesive 35 & adhesive 36); and allowing or causing the liquid adhesive to harden to attach the housing and the camera assembly to each other (see [0052]- so that distal part of the objective lens unit 21 will be inserted and fitted in the distal cover 22, and is fastened in the distal rigid portion 5 with space around the image pickup unit 20 being filled with an adhesive 36 of insulating sealing resin).
Regarding claim 4, Ichimura discloses the method of claim 1, and Ichimura further discloses further comprising positioning the housing with the proximal open end facing upward and holding the housing in the upward position during filling at least a portion of the spacing with the liquid adhesive (see [0051]-[0052]- The image pickup unit 20 is filled with an adhesive 35). 
Regarding claim 5, Ichimura discloses the method of claim 4, and Ichimura further discloses wherein an entire free volume of the spacing is substantially filled up with the adhesive up until an upper adhesive level (Fig. 2 - adhesive 35 and adhesive 36).
Regarding claim 9, Ichimura discloses the method of claim 1, and Ichimura further discloses wherein the camera assembly includes a distal lens having a distal surface (Fig. 2- objective lens unit 21), and wherein the distal surface is positioned adjacent a proximal surface of the distal end wall of the housing ([0054]- a distal-side lens of the objective lens unit 21 is disposed on the distal end face of the distal rigid portion 5 so as to be exposed from an approximate center of the distal end face).
Regarding claim 10, Ichimura discloses the method of claim 9, wherein the distal surface (Fig. 2- objective lens unit 21) abuts the proximal surface of the distal end wall of the housing (Fig. 2).
Regarding claim 20, Ichimura discloses in Fig. 2 an endoscope comprising: a tip part (Fig. 2- distal rigid portion 5) including a camera assembly having a camera module (Fig. 2-image pickup unit 20), the camera assembly having a distal end and a proximal end opposite the distal end (Fig. 2-image pickup unit 20); a housing (Fig. 2-distal cover 22) having a proximal end opposite a distal end (see examiner’s annotated Fig. 2), a distal end wall at the distal end (see examiner’s annotated Fig. 2), and a circumferential wall connected to the distal end wall and extending from the distal end wall to the proximal end of the housing (see examiner’s annotated Fig. 2), the circumferential wall and the distal end wall defining a spacing of the housing (Fig. 2); and a liquid adhesive hardened to attach the housing and the camera assembly to each other (Fig. 2-adhesive 35 & adhesive 36), wherein the tip part is made by a method according to claim 1 ([0009]- The present invention provides a manufacturing method for an image pickup unit).

    PNG
    media_image1.png
    607
    632
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0266441 to Ichimura and further in view of U.S. Publication No. 2021/0153729 to Kirma et al. (hereinafter “Kirma”).
Regarding claim 2, Ichimura discloses the method of claim 1, but Ichimura does not expressly teach wherein the camera assembly further comprises light emitting diodes (LEDs), a flexible circuit or circuit board having a first portion disposed adjacent a proximal surface of the camera module and LED powering portions connected to the LEDs, and an LED holder having first and second longitudinal portions extending from an interconnecting portion, the method further comprising, before inserting the camera assembly, connecting the first portion to the camera module, and attaching the LED powering portions onto distal ends of the first and second longitudinal portions of the LED holder.
However, Kirma teaches of an analogous method wherein the camera assembly further comprises light emitting diodes (LEDs) (Fig. 2- four LEDs 27), a flexible circuit or circuit board (Fig. 4-Flexible electronic circuit board 400) having a first portion disposed adjacent a proximal surface of the camera module (Fig. 3- front sensor surface 422) and LED powering portions connected to the LEDs (Fig. 3; [0061]- first front LED surface 408 , second front LED surface 410 and a bottom front LED surface 412 are flat surfaces formed from a unitary piece of a PCB layer; the examiner notes the powering portions are the electrical connections on the PCB), and an LED holder having first and second longitudinal portions (Fig 2-  first front LED surface 408, second front LED surface 410) extending from an interconnecting portion (Fig. 3- front section 402), the method further comprising, before inserting the camera assembly, connecting the first portion to the camera module (Fig. 2), and attaching the LED powering portions onto distal ends of the first and second longitudinal portions of the LED holder (Fig. 3; [0061]- first front LED surface 408 , second front LED surface 410 and a bottom front LED surface 412 are flat surfaces formed from a unitary piece of a PCB layer; the examiner notes the powering portions are the electrical connections on the PCB).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ichimura to include the LEDs, LED powering portions, and LED holder, as taught by Kirma. It would have been advantageous to make the combination to perform procedures with minimal patient trauma ([0003] of Kirma).
Regarding claim 8, Ichimura discloses the method of claim 1, but Ichimura does not expressly teach wherein an outer diameter of the circumferential wall of the housing is less than 3.3 mm.
However, Kirma teaches of an analogous method wherein an outer diameter of the circumferential wall of the housing is less than 3.3 mm ([0027]- According to some embodiments, the tip section has having a diameter of about 10 mm or less).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ichimura so that an outer diameter of the circumferential wall of the housing is less than 3.3 mm, as taught by Kirma. It would have been advantageous to make the combination to perform procedures with minimal patient trauma ([0003] of Kirma). In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05(1)).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0266441 to Ichimura and further in view of U.S. Publication No. 2021/0153729 to Kirma et al. (hereinafter “Kirma”) and WO 0110295 A1 to Esenaliev et al. (hereinafter “Esenaliev”).
Regarding claim 3, Ichimura discloses the method of claim 2, but Ichimura does not expressly teach wherein the distal end wall comprises light guides, wherein inserting at least part of the camera assembly comprises pushing the LED holder until distal surfaces of the LEDs abut proximal surfaces of the light guides.
However, Esenaliev teaches of an analogous method including pushing the LED holder until distal surfaces of the LEDs abut proximal surfaces of the light guides (claim 2- an adjustable holder for the light delivery system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ichimura to utilize a movable LED holder, as taught by Esenaliev. It would have been advantageous to make the combination to provide sufficient irradiation (Claim 2 of Esenaliev).
Claims 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0266441 to Ichimura and further in view of U.S. Publication No. 2013/0175720 to Otuska et al. (hereinafter “Otuska”).
Regarding claim 6, Ichimura discloses the method of claim 1, but Ichimura does not expressly teach manufacturing the housing with a transparent material at the distal end wall and a non-transparent material at the circumferential wall.
However, Otuska teaches of an analogous method further comprising manufacturing the housing with a transparent material at the distal end wall ([0114]- The illumination lens 412 of the two-color molded product 413 in the present embodiment is formed from an optically transparent resin material) and a non-transparent material at the circumferential wall ([0114]- The support member 416 is formed from optically opaque, for example, black resin, such as polycarbonate).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ichimura so that the circumferential wall comprises non-transparent material and at least a portion of the distal end wall of the housing is transparent, as taught by Otuska.  It would have been advantageous to make the combination in order to prevent light from scattering from the outer circumferential portion of the illumination lens ([0115] of Otuska).
Regarding claim 7, Ichimura, as modified by Otuska, teaches the method of claim 6, but Ichimura does not expressly teach wherein manufacturing the housing comprises injecting a transparent material into a mold and subsequently injecting a non-transparent material into the mold.
However, Otuska teaches of an analogous method wherein manufacturing the housing comprises injecting a transparent material into a mold and subsequently injecting a non-transparent material into the mold ([0007-0008]- A two-color molded product is obtained by secondarily molding an adjacent member connected to an optical element by injecting the second resin into the second cavity).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ichimura so that the circumferential wall comprises non-transparent material and at least a portion of the distal end wall of the housing is transparent, as taught by Otuska.  It would have been advantageous to make the combination in order to prevent light from scattering from the outer circumferential portion of the illumination lens ([0115] of Otuska).
Regarding claim 11, Ichimura discloses the method of claim 10, but Ichimura does not expressly teach wherein the circumferential wall comprises non-transparent material and at least a portion of the distal end wall of the housing is transparent.
However, Otsuka teaches of an analogous method wherein the circumferential wall comprises non-transparent material ([0114]- The support member 416 is formed from optically opaque, for example, black resin, such as polycarbonate) and at least a portion of the distal end wall of the housing is transparent ([0114]- The illumination lens 412 of the two-color molded product 413 in the present embodiment is formed from an optically transparent resin material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ichimura so that the circumferential wall comprises non-transparent material and at least a portion of the distal end wall of the housing is transparent, as taught by Otuska.  It would have been advantageous to make the combination in order to prevent light from scattering from the outer circumferential portion of the illumination lens ([0115] of Otuska).
Regarding claim 12, Ichimura discloses the method of claim 1, but Ichimura does not expressly teach wherein prior to providing the housing the method comprises molding the housing in a two-component molding process, wherein at least a portion of the end wall of the housing is molded in a first material, which is transparent, and the circumferential wall is molded in a second, different material, which is non-transparent.
However, Otsuka teaches of an analogous method wherein prior to providing the housing the method comprises molding the housing in a two-component molding process (see [0034] – [0081]; [0005]- two-color molding technique), wherein at least a portion of the end wall of the housing is molded in a first material, which is transparent ([0114]- The illumination lens 412 of the two-color molded product 413 in the present embodiment is formed from an optically transparent resin material), and the circumferential wall is molded in a second, different material, which is non-transparent ([0114]- The support member 416 is formed from optically opaque, for example, black resin, such as polycarbonate).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ichimura to utilize the two-component molding process, as taught by Otuska.  It would have been advantageous to make the combination in order to prevent light from scattering from the outer circumferential portion of the illumination lens ([0115] of Otuska).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795